Citation Nr: 1543524	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-33 548	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Recognition of status as surviving spouse for purposes of VA benefits, including dependency and indemnity compensation (DIC), death pension, and accrued benefits.  

2. Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, and from December 1962 to June 1982.  The Veteran died on December [redacted], 2002.  The appellant is the former spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which found that the appellant is not the surviving spouse of the Veteran for VA death benefit purposes.  

In June 2015, the appellant and her daughters testified before the undersigned Veterans Law Judge at a Board hearing  at the Regional Office (RO) in Cleveland, Ohio.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  


FINDINGS OF FACT

1. The appellant did not submit a claim for accrued benefits within one year of the Veteran's death.

2. The Veteran and the appellant were married on August [redacted], 1958.

3. The Veteran and the appellant were legally divorced on January [redacted], 1978; the decree for the divorce is final and was entered by a Superior Court Judge of the Augusta Circuit, in Richmond County, Georgia.

4. The Veteran subsequently entered into at least three other legal marriages following his divorce from the appellant.    

5. The Veteran and the appellant did not remarry prior to his death.

6. The Veteran died in December 2002.  His death certificate lists his marital status as divorced.

7. The evidence does not show that the January 1978 divorce was set aside by a court of competent jurisdiction due to fraud and/or misconduct prior to the Veteran's death in 2002.


CONCLUSION OF LAW

1. Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014).

2. The criteria for entitlement to recognition as the surviving spouse of the Veteran, for purposes of receiving VA death benefits, including DIC benefits and death pension benefits, have not been met; entitlement to death benefits is not warranted as a matter of law.  38 U.S.C.A. §§ 101(3), 103, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

However, the VCAA notice provisions are not applicable when the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (when the law is dispositive of a matter, the notice provisions of the VCAA have no effect; this is because further notice or assistance would not result in a different outcome); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because  undisputed facts render the claimant ineligible for the claimed benefit).  

As discussed below, the appellant is not entitled to accrued benefits because she did not timely file her application.  She is further not entitled to VA death benefits in general because she does not meet the definition of "surviving spouse."  Accordingly, the notice provisions of the VCAA are not applicable in this matter as the claims cannot be substantiated as a matter of law.

II. Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years."  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014).  Accrued benefits may be paid upon the death of a veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  An application for DIC benefits includes an implied application for any accrued benefits that may be due.  Unlike other death benefits however, the application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).  

In the instant matter, the Veteran died in December 2002.  The appellant did not make her claim for death benefits, to include accrued benefits, until February 2012.  This was more than a year after the Veteran's death.  Thus, in addition to the reasons discussed in more detail below, the appellant has no legal entitlement to accrued benefits because her application was not timely filed as required by the statute governing claims for accrued benefits.  

III. Death Pension and DIC Benefits

Pursuant to 38 U.S.C.A § 1310, VA death benefits (to include DIC benefits, death pension, and accrued benefits) are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

At the outset, the Board notes that an April 2003 rating decision by the RO in Atlanta, Georgia has already granted service connection for the cause of the Veteran's death and, therefore, that issue is not on appeal.  Rather, the issue on appeal is whether the appellant is the Veteran's "surviving spouse" for purposes of the various death benefits to which she claims she is entitled.  

A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met. However, the initial requirement for eligibility is that the appellant is a "surviving spouse." 38 C.F.R. § 3.54(a) and (c) (2014);  see also 38 U.S.C.A. § 5121(a) (West 2014) ; 38 C.F.R. § 3.1000 (2014).  For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

In the present case, the Veteran and the appellant were married in Williamson, West Virginia in August 1958.  The evidence of record supports, and the appellant admits, that she separated from the Veteran sometime between 1967 and 1969 while the Veteran was stationed in Germany.  The appellant, at that time, moved to Ohio with her four children from her marriage to the Veteran.  Following their separation, the Veteran was initially stationed in Germany and then Vietnam before being permanently stationed in the State of Georgia, where he stayed for the remainder of his active service, and post-service lifetime.  The appellant and her daughters have testified, and the Board accepts, that the separation was due to the Veteran's physical and emotional abuse.

In May 1977, the Veteran filed a petition for divorce with the Superior court of Richmond County, Georgia, against the appellant, who was noted to be a non-resident of the State of Georgia.  Because the appellant was a non-resident of Georgia, a Judge of the Superior Court signed an order dated May 10, 1977, providing for service of the appellant in that matter by publication, as provided by law.  In January 1978 a Final Judgment and Decree of Total Divorce was entered by a Superior Court Judge of the Augusta Circuit, in Richmond County, Georgia.  It is unclear from the document whether the appellant made an appearance on her behalf in that matter, as ordered in the May 1977 order, however the divorce decree did stipulate that the Veteran was ordered to pay the appellant child support for the support of three minor children.  For her part, the appellant admitted in her hearing testimony that she was aware that she was entitled to child support payments from the Veteran.   

In October 1982, the Veteran filed a claim for education benefits on behalf of his son, one of the four children he had with the appellant.  A letter from the Veteran dated November 7, 1982 indicates that the Veteran was unable to provide birth certificates for his children because the appellant was in possession of those documents and refused to relinquish them so he could make copies.  In that letter, the Veteran referred to the appellant as his "ex wife" and submitted a copy of their divorce decree which listed all children from the marriage.  

In November 1988, the appellant submitted a claim for apportionment of the Veteran's VA benefits.  In a letter dated January 9, 1989, the appellant was notified that VA was unable to grant her claim for apportionment because evidence of record showed that she was divorced from the Veteran on January [redacted], 1978.  It further notified the appellant that because her youngest daughter had not yet reached the age of 23, she may be eligible for an apportioned share of the Veteran's benefits, provided she was attending an approved school.  The appellant did not contest her denial of apportioned benefits at that time, although she did continue to seek apportioned benefits on behalf of her daughter.  

Additional evidence suggests that the Veteran, following his divorce from the appellant, entered into legal marriage and divorced at least three other women prior to his death.  

In her June 2015 hearing, the appellant testified that she separated from the Veteran due to abuse, and that she did not believe her divorce to be legal because it was obtained without her notice.  She also testified that prior to his death, the Veteran attempted to make amends with her and his children, and that she was present at the time of his death.   

In light of the above evidence of record, and in consideration of all possible reasonable doubt, the Board finds that the appellant does not meet the definition of "surviving spouse" for purposes of VA death benefits.  The appellant contends that she should be entitled to death benefits because her separation from the Veteran was caused by his abusive behavior toward her and her children.  Here, the Board acknowledges and is sympathetic to the appellant's assertions that the Veteran's conduct during their marriage, and not actions taken by the appellant herself, led to their separation.  However, the fault of the appellant's separation from the Veteran is not here at issue, nor is any other characteristic of the appellant's valid marriage to the Veteran, except for its termination in divorce.  

As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to death benefits, requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  Though 38 C.F.R. § 3.53(a) provides an exception to the requirement of continuous cohabitation from the date of marriage to the date of death of the Veteran, where such separation was due to the misconduct of the Veteran and was not the fault of the surviving spouse, this exception requires that the parties still be legally married at the time of the Veteran's death, which the appellant and the Veteran were not.  38 C.F.R. §§ 3.50, 3.53(a).  Indeed, the undisputed evidence of record shows that the appellant was not married to the Veteran at the time of his death. Thus, the appellant's divorce from the Veteran bars her from eligibility for status as his surviving spouse, even in light of any exception made for separation due to abuse.  Id. 

While the appellant contends that the Veteran obtained a divorce without her knowledge, evidence of record suggests that the appellant was notified of this fact by VA at least as early as January 1989, and possibly as early as May 1977, particularly in light of the fact that the appellant was given legal notice of the proceeding in accordance with Georgia law, and subsequently awarded child support at that time, which she admitted in her hearing she knew she was entitled to.  Even presuming the appellant did not know of the divorce until January 1989, when VA notified her that the Veteran had obtained a divorce against her, there is no evidence that she ever sought to challenge that divorce decree in the thirteen years between her being given notice, and the Veteran's death, despite her assertion that the divorce was not legal.  Neither was that decree ever set aside by a court of competent jurisdiction at any time prior to the Veteran's death.  Further, the appellant fully admits that she never remarried the Veteran prior to his passing.  While she has testified that the Veteran attempted to mend his relationship with her and their mutual children prior to his death, and that she was present when he died, there is simply no evidence that a legal marriage existed between the two at the time of his death.  

In light of this, the Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought. Accordingly, her claim of entitlement to DIC benefits and death pension benefits must be denied as a matter of law. See Sabonis at 430.

ORDER

Entitlement to accrued benefits is denied.  

Entitlement to DIC benefits is denied.

Entitlement to death pension benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


